     Case 2:20-mj-30219-DUTY ECF No. 17, PageID.43 Filed 12/02/20 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

United States of America,

         Plaintiff,
                                                    Criminal No. 20-mj-30219
v.

Marcus Norwood,

         Defendant.



                    STIPULATION FOR MODIFICATION
                OF DEFENDANT’S CONDITIONS OF RELEASE



        The United States of America and defendant, Marcus Norwood, hereby

stipulate and agree to the following:

        1.    On July 1, 2020, he made his initial appearance on the Complaint and

was released on bond. The Court ordered the defendant to participate in home

detention and submit to active GPS monitoring as conditions of his bond. (ECF No.

9). The home detention was later modified, based on the stipulation of the parties, to

continue active GPS monitoring with a curfew as directed by the Pretrial Services

Office. (ECF No. 15).

        2.    The parties agree to a further modification of the defendant’s bond

conditions to remove location monitoring and the curfew. The Pretrial Services
  Case 2:20-mj-30219-DUTY ECF No. 17, PageID.44 Filed 12/02/20 Page 2 of 3




Office reports that the defendant has been in compliance with his bond conditions

and does not object to this modification. There are no other modifications to his bond

conditions.

      WHEREFORE, the parties request this Court to issue an order modifying the

defendant’s bond conditions to remove the location monitoring and curfew.

MATTHEW SCHNEIDER
United States Attorney

s/Thomas Franzinger                           s/Byron Pitts (w/consent)
Thomas Franzinger                             Byron Pitts
Assistant United States Attorney              Attorney for Defendant
211 W. Fort Street, Suite 2001                500 Griswold St., Ste 2435
Detroit, MI 48226                             Detroit, MI 48226
Thomas.franzinger2@usdoj.gov                  bpittslaw@sbcglobal.net
(313) 226-9774                                (313) 964-0066


Dated: November 30, 2020




                                          2
     Case 2:20-mj-30219-DUTY ECF No. 17, PageID.45 Filed 12/02/20 Page 3 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

United States of America,

         Plaintiff,
                                                    Criminal No. 20-mj-30219
v.

Marcus Norwood,

         Defendant.



              ORDER MODIFYING CONDITIONS OF RELEASE



      This matter coming before the Court on the stipulation of the government and

defendant Marcus Norwood, for the reasons stated in the stipulation, the Court

orders that the defendant’s conditions of release are modified to remove location

monitoring and the curfew as directed by the Pretrial Services Office.




                                              s/David R. Grand
                                              HON. DAVID R. GRAND
Entered:12/2/20                               United States Magistrate Judge
